McLAUGHLIN, J.
The question here presented is precisely the same as that on an appeal from an order between the same parties relating to the assessment for the year 1899 (71 N. Y. Supp. 257), except that in the assessment for 1900 the assessors did not assess the mission house, but assessed the clergy house at $10',000 and the rectory at $8,000. For the reason given in the opinion delivered on the other appeal, we think this order should be reversed, and the prayer of the relator granted, and the assessment corrected accordingly, with costs.